                 Case 2:20-cv-00375-BJR Document 16 Filed 02/18/21 Page 1 of 3



 1                                               THE HONORABLE BARBARA J. ROTHSTEIN
                                                                  Trial Date: 07/12/2021
 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
   THE HIGHLANDS NORTH
10 CONDOMINIUM ASSOCIATION, a                         No. 2:20-cv-00375-BJR
   Washington non-profit corporation,
11
                                                       STIPULATION AND ORDER OF
12                                          Plaintiff, DISMISSAL

13                        vs.
14
   ALLSTATE INSURANCE COMPANY, an
15 Illinois Corporation; and DOE INSURANCE

16 COMPANIES 1-10,

17                                      Defendants.
18
                                           STIPULATION
19
            IT IS HEREBY STIPULATED by counsel for the parties hereto that all claims in this
20
     action shall be dismissed with prejudice and without costs.
21

22
            //
23

24
            //
25

26

27
     STIPULATION AND ORDER OF DISMISSAL
     (Cause No. 2:20-cv-00375-BJR) – 1
             Case 2:20-cv-00375-BJR Document 16 Filed 02/18/21 Page 2 of 3



 1
           DATED this 11th day of February, 2021.
 2

 3
                                        By: s/Alfred E. Donohue
 4                                          Alfred E. Donohue, WSBA No. 32774
                                            WILSON SMITH COCHRAN DICKERSON
 5
                                            901 Fifth Avenue, Suite 1700
 6                                          Seattle, WA 98164-2050
                                            Phone: (206) 623-4100
 7
                                            Fax: (206) 623-9273
 8                                          Email: donohue@wscd.com
                                            Of Attorneys for Defendants
 9

10
           DATED this 11th day of February, 2021.
11

12                                      By: s/Justin Sudweeks
                                            Justin Sudweeks, WSBA No. 28755
13                                          STEIN, SUDWEEKS & STEIN
14                                          2701 1st Avenue, Suite 430
                                            Seattle, WA 98121
15                                          Phone: (206) 388-0660
                                            Fax: (206) 286-2660
16                                          Email: justin@condodefects.com
                                            Of Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER OF DISMISSAL
     (Cause No. 2:20-cv-00375-BJR) – 2
              Case 2:20-cv-00375-BJR Document 16 Filed 02/18/21 Page 3 of 3



 1                                    ORDER OF DISMISSAL
 2
            Based on the above stipulation (Dkt. No. 15), IT IS HEREBY ORDERED that this
 3
     action is dismissed with prejudice and without costs.
 4

 5          DATED this 18th day of February, 2021.
 6

 7

 8
                                                         A
                                                         Barbara Jacobs Rothstein
 9                                                       U.S. District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER OF DISMISSAL
     (Cause No. 2:20-cv-00375-BJR) – 3
